Opinion by
Judge Hardin:
We concur with the court below in the conclusion that the will of Willis Ward was not of a character to put the appellee on her election whether she would take the benefit of the special provision made in the third clause and waive her shares in distribution or renounce the will. And also in the opinion that it is manifestly in-ferable from the provisions of the will that the testator did not intend to exclude his wife from her distributive share of his estate, but that it should be embraced by the reservation made in her favor, in the first clause of the will.
We perceive no valid ground of objection to the details of the judgment.
Wherefore the judgment is affirmed.